IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: ESTATE OF JOHN F. PANCARI,        : No. 6 WAL 2018
SR., DECEASED KATHLEEN D.                :
GAZDA,                                   :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
SCOTT TOWNSHIP POLICE PENSION            :
FUND                                     :
                                         :
                                         :
PETITION OF: KATHLEEN D. GAZDA


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.